Citation Nr: 1231577	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a partial right nephrectomy, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to February 1979.  

These matters come to the Board of Veterans' Appeals (Board) following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims folder.  

The Veteran's claims on appeal were remanded by the Board in August 2008 and November 2010.  Following the most recent development by the Appeals Management Center (AMC), the claims were returned to the Board in June 2012.  Thereafter, the Board received additional evidence from the Veteran.  The Veteran has waived review of this evidence in the first instance by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2011).  As such, the Board accepts the evidence for inclusion into the record on appeal.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, is discussed in the decision below.  The underlying question of service connection for a skin disability, to include as secondary to herbicide exposure, is addressed, along with the remaining issues on appeal, in the remand that follows the decision.  


FINDINGS OF FACT

1.  By a September 1995 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a skin disability.  The Veteran did not appeal the decision.  

2.  Evidence received since the RO's September 1995 rating decision includes evidence which is not cumulative or redundant of evidence previously of record, and is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that found new and material evidence had not been submitted to reopen a claim of entitlement for service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (1995).  

2.  New and material evidence has been received, and the Veteran's claim of entitlement for service connection for a skin disability, to include as secondary to herbicide exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

By a September 1995 rating decision, the RO denied the Veteran's claim for service connection for a skin disability.  The Veteran did not appeal the decision.  Thus, the Board finds the September 1995 rating decision to be final.  38 U.S.C.A. § 7105.  The Veteran sought to reopen his claim in January 1997.  

Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

For those claims to reopen a finally decided claim that are received prior to August 29, 2001, as is the case here, evidence is considered to be 'new' if it was not previously submitted to agency decision makers and it is not cumulative or redundant.  The evidence is 'material' if it bears directly and substantially upon the specific matter under consideration and, by itself or in connection with evidence previously considered, it is so significant that it must be considered in order to fairly decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  New evidence may be found to be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.  See Elkins v. West, 12 Vet. App. 209, 214 (1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The basis of the RO's denial of the Veteran's claim in September 1995 appears based on the Veteran's failure to provide any evidence linking his post-service skin problems with those for which he was treated during military service.  In this regard, in a September 1991 Board decision, the Veteran's claim for service connection for a skin disability had been denied based, in part, on the lack of continuity of symptoms.  The Board had found that the post-service medical evidence did not reflect treatment for skin problems until 1983, some 4 years following the Veteran's discharge from service in 1979.  

The evidence received subsequent to the final September 1995 rating decision continues to reflect the Veteran's treatment for skin problems.  Diagnoses and clinical findings have included folliculitis, dermatitis (to include contact, exfoliative, and seborrheic), eczema, scaling of the scalp, erythematus papules, xerosis, and keratosis pilaris.  Of note, VA treatment records reflect the use of the word "chronic" to describe the Veteran's skin disability.  In this regard, a VAMC Chicago skin biopsy dated in May 1989 revealed chronic folliculitis.  The May 1989 record apparently was not associated with the claims folder at the time of the September 1995 rating decision.  Additional VA records also document the Veteran's reported history that his skin disability had been problematic since service.  

Since the final September 1995 rating decision, the Veteran has also testified before the undersigned VLJ regarding the continuity of his skin problems since service.  The United States Court of Appeals for Veterans Claims has held that a veteran's testimony should not be rejected as not being material solely because the veteran is a lay person offering observations as to his skin disability or, for example, because contemporaneous medical evidence is no longer available to corroborate it.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  During his January 2008 hearing, the Veteran testified that he had suffered from skin problems continuously since service.  

Here, the Veteran's testimony and the medical evidence since the final September 1995 rating decision appears to provide the continuity element needed to substantiate the Veteran's claim.  The Board finds the evidence to be new, in that it was not previously of record, as well as material, as the evidence bears directly and substantially upon the specific matter under consideration.  Furthermore, the Veteran's testimony and the medical evidence, in connection with evidence previously considered, are so significant that they must be considered in order to fairly decide the merits of the claim.  New evidence may be found to be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.  Elkins, 12 Vet. App. at 214 (1999).  Thus, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim.  

Accordingly, the Board finds that evidence received subsequent to the September 1995 rating decision is new and material and serves to reopen the claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.  However, the Board cannot, at this point, adjudicate the reopened claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, as further development of the claim is necessary prior to a final adjudication of the claim.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, is reopened; to that limited extent, the appeal is granted.  


REMAND

With respect to the Veteran's claim for service connection for a skin disability, to include as secondary to herbicide exposure, a review of the claims folder reflects competent evidence of a skin disability, or persistent or recurrent symptoms of a skin disability; evidence of treatment in service for a skin disability; and an indication that the skin disability, or persistent or recurrent symptoms of a skin disability, may be associated with the Veteran's period of active duty service.  As such, the Board finds a VA examination is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board also notes that on further review of the claims folder, a statement from the Veteran (received by the RO in September 1995) reflects his report of receiving treatment in July 1981 for skin rashes at the U.S. Naval Hospital (USNS) at Subic Bay (Olongapo), Republic of the Philippines.  He also reported receiving treatment in December 1981 for skin problems at the USNH in Guam (Agana Heights).  Furthermore, in a June 2007 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran also identified having received treatment at the VA Medical Center (VAMC) in Manila, Republic of the Philippines, beginning in November 2006.  A review of the claims folder does not reflect that an attempt has been made to retrieve the identified USNH records.  Additionally, records associated with the Veteran's treatment at the VAMC Manila beginning in November 2006 are not associated with the claims folder or with Virtual VA.  (The Veteran has submitted VAMC Manila treatment records dated in June 2012.)  

The Secretary's duty to assist includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  38 U.S.C. § 5103A(b)(1) (West 2002); see Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  As the Veteran has identified relevant VA treatment records that could have a bearing on his claims on appeal, an attempt to obtain the identified records should be undertaken.  

Additionally, it appears that the Veteran's treatment is conducted primarily through the VAMC in Chicago, Illinois.  VAMC Chicago treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than October 2011.  Thus, pertinent treatment records from the VAMC Chicago, dated from October 2011, should be obtained and associated with the claims folder on remand.  

With regard to Vietnam service and herbicide exposure, the Veteran has reported in a number of statements that a ship he served onboard, the USS Widgeon (MSC-208), was docked in a Vietnamese port and that he went ashore to help procure supplies/fuel.  The Veteran has also reported that he was treated at a military hospital at Cam Ranh Bay, Vietnam.  

A review of the claims folder reflects USS Widgeon command histories for 1968 and 1970.  These histories note that the USS Widgeon was on "Market Time" patrol off the coast of Vietnam from June 3, 1968 to July 10, 1968 and from February 7, 1970 to April 6, 1970.  The Veteran has been identified, per a service personnel record, to have served onboard the USS Widgeon while the ship operated off the coast of Vietnam.  The periods of this service were June 2, 1969 to September 12, 1969 and from February 14, 1970 to April 6, 1970.  

The Board notes that the command history of the USS Widgeon for the year 1969 is not associated with the claims folder.  As the Veteran was noted to have served on the Widgeon in 1969 while the ship operated off the coast of Vietnam, the command history of the ship for the year 1969 may provide information supporting the Veteran's contention that the USS Widgeon docked in a Vietnamese port and that the set foot in Vietnam.  As such, the command history of the USS Widgeon for 1969 should be obtained from the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate records facility.  

Otherwise, in August 2008 and November 2010 remands, the Board requested that the Veteran provide the dates he was medically treated at the base hospital in Cam Ranh Bay.  The Veteran has not done so; thus, at this time, a request to the NPRC for the purpose of searching hospital records cannot be undertaken.  

Additionally, in the Board's November 2010 remand instructions, the AOJ was requested to, in particular, contact the JSRRC and the Naval Historical Center/National Archives, to determine whether the USS Widgeon ever conducted "brown water" operations during the Vietnam War or was ever docked in a Vietnamese port.  (See Remand Action Paragraph #3.)  Following the Board's remand, the AOJ appears to have contacted the JSRRC electronically through the Defense Personnel Records Information Retrieval System (DPRIS).  While a copy of a JSRRC Request Form, dated April 6, 2011 is of record, the Board was unable to locate a response from JSRRC in the claims folder.  Additionally, the AOJ did not discuss or reference any such response from the JSRRC in a subsequent May 2012 Supplemental Statement of the Case (SSOC).  

As such, the Board finds the AOJ's action with regard to the JSRRC to be insufficient.  If the evidence of record does not allow for JSRRC to provide the requested information as to the USS Widgeon, a negative response from the JSRRC with regard to the AOJ's request must be documented in the claims folder.  Therefore, a remand is necessary in this instance for the AOJ to comply with the Board's November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Board notes that the Veteran has not provided a specific 60-day (two month) time period during which the USS Widgeon docked in a Vietnamese port to take on supplies/fuel.  As such, it would appear a search of USS Widgeon deck logs by the Modern Military Branch of the National Archives cannot be undertaken.  In this regard, the Board notes that, the Naval Historical Center, since renamed the Naval History and Heritage Command, maintains custody of deck logs for commissioned U.S. Navy ships covering the past 30 years.  Every year, the calendar year deck log collection that reaches the 31-year mark is transferred to the Modern Military Branch of the National Archives in College Park, Maryland.  

In light of the development above, the AOJ should again contact the Veteran and request that he provide a 60-day time period during which the USS Widgeon was docked in a Vietnamese port and he went ashore to procure supplies/fuel.  If the Veteran fails to respond in an appropriate period of time, the AOJ should nonetheless contact the JSRRC and request the JSRRC identify whether the USS Widgeon ever conducted "brown water" operations in Vietnam.  If a negative response is received from the JSRRC, that response must be documented in the claims folder.  If additional information is received from the Veteran that would allow for a search of the USS Widgeon's deck logs, the AOJ should contact the Modern Military Branch of the National Archives.  If contacted, any negative response from the Modern Military Branch of the National Archives must also be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his claimed prostate cancer, skin disability, and residuals of a partial right nephrectomy.  After obtaining the appropriate release of information forms, procure records of any treatment the Veteran has received for his claimed disabilities, to include relevant records available through the CAPRI records system.  

The Board is particularly interested in pertinent treatment records from the VAMC Manila dated from November 2006, and treatment records from the VAMC Chicago, dated from October 2011.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  Contact the NPRC and obtain any available treatment records associated with the Veteran's reported outpatient treatment at the USNH Subic Bay (Olongapo) in the Republic of the Philippines in July 1981, and the USNH Guam (Agana Heights) in December 1981.  If a negative response is received from the NPRC regarding records from the USNH Guam, the AOJ should contact the USNH Guam directly and request records associated with the Veteran's treatment at that facility.  (The USNH Subic Bay is apparently no longer operational.)  A negative response from the NPRC or the USNH Guam should be associated with the claims file.  

NOTE:  The Veteran appears to have sought treatment at the above facilities as a retiree (20 years of active duty service).  Per its website, the NPRC stores records of inpatient, outpatient, dental, and mental health treatment of military retirees.  Military medical facilities transfer retiree records to the NPRC generally after 1 to 5 years of inactivity.  To conduct a records search, the NPRC apparently requires the name and location of the treatment facility, the year of treatment and the type of treatment (outpatient), the patient's full name used during treatment, and the patient's social security number and status (retiree).  

3.  The AOJ should obtain the USS Widgeon's command history for the year 1969 from the JSRRC or other appropriate military records facility.  

4.  The Veteran should again be asked to provide the approximate dates-limited to 60-day period(s)-that the USS Widgeon (MSC-208) stopped at a Vietnamese port to take on supplies /fuel, during which time the Veteran went ashore.  

5.  The AOJ must take the steps necessary, including but not limited to a search through the JSRRC to determine whether the USS Widgeon ever conducted "brown water" operations during the Vietnam War, or was ever in a Vietnamese port during that time.  A negative response from the JSRRC must be associated with the claims folder.  

6.  If the Veteran provides an approximate 60-day time period during which the USS Widgeon stopped at a Vietnamese port to take on provisions/fuel, the AOJ should contact the Modern Military Branch of the National Archives (8601 Adelphi Road, College Park, Maryland 20740) and request the USS Widgeon's deck logs for the identified time period.  If contacted, any negative response from the Modern Military Branch of the National Archives must be associated with the claims folder.  

7.  After completion of the above (and allowing a reasonable amount of time to obtain the requested evidence), the Veteran should then be accorded an appropriate VA examination to determine the nature, extent, and etiology of his claimed skin disability.  The claims folder must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims folder.  

The examiner is requested to obtain a detailed history of the Veteran's skin problems.  He or she is also requested to review the claims folder, to include the Veteran's service treatment records (which document treatment for skin problems), as well as the post-service medical evidence which reflects clinical findings for folliculitis, dermatitis (to include contact, exfoliative, and seborrheic), eczema, scaling of the scalp, erythematus papules, xerosis, and keratosis pilaris.  

The examiner is requested to identify any and all current skin disabilities, to include whether the Veteran has chloracne.  

The examiner is further requested to provide an opinion as to the medical probabilities that each currently diagnosed skin disability can be related to the Veteran's military service.  The examiner should offer an explanation for his or her opinion with discussion of the relevant evidence.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's report (lay observations) of any skin disability or skin problem since service.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

8.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefits sought are denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  Whether new and material evidence has been received to reopen the Veteran's claim to entitlement for service connection for residuals of a partial right nephrectomy must be considered under 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.   


No action is required of the Veteran until he is notified by the VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


